Citation Nr: 1821606	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-12 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD) rated 30 percent prior to October 4, 2016, and 70 percent thereafter.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a November 2010, service connection was granted for PTSD with an initial 10 percent rating from December 24, 2008; and a 30 percent rating from October 26, 2010.  In a May 2012 rating action, the RO assigned an effective date of December 24, 2008, for the 30 percent rating.

A May 2015 rating decision denied service connection for hearing loss and tinnitus.  

In a January 2017 rating decision, the RO increased the rating for PTSD to 70 percent, effective October 4, 2016.

The Veteran requested a Board hearing in his May 2012 substantive appeal.  He withdrew his request in January 2013.  See 38 C.F.R. § 20.702(e).  

The matters were remanded by the Board in August 2016 for development.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has been manifested by symptoms which have resulted in occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

2.  Bilateral hearing loss and tinnitus were not incurred during active service and are not etiologically related to an in-service injury or event, to include noise exposure.

3.  The Veteran's PTSD is shown to preclude him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1154, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1154, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

4.  The criteria for entitlement to TDIU have been met. 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  
Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during the periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, DC 9411, which provides:

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  Id.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV; see also Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  Higher scores correspond to better functioning of the individual.  Id.  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Prior to October 4, 2016, the Veteran's service-connected PTSD was rated as 30 percent disabling effective from December 24, 2008.  In a December 2008 VA psychiatric record, the Veteran reported having nightmares most nights and being irritable and depressed.  He was worried about financial issues and about his wife.  He had trouble keeping jobs because of feeling "closed in."  He also reported hearing voices that made comments about using drugs, though he denied experiencing delusions.  He worried he might be provoked to violence, but denied any current violence or being a threat to his family.  The Veteran reported occasional passive suicidal thoughts, but had no active plans to harm himself or others.

The Veteran underwent a VA examination in August 2009.  He reported nightmares occur two to three times a week.  He reported hearing voices outside of his head, and some minor visual hallucinations in that he saw Chinese or Vietnam people when driving.  He also reported social withdrawal, excessive startle, and frequent irritability.  On mental status examination, grooming and hygiene were adequate.  There were no obvious psychotic symptoms.  The Veteran was oriented and no gross memory deficit was observed.  Impulse control was good.  Abstract thinking and insight were only fair.  A GAF of 58 was assigned.  He was able to perform activities of daily living.

The Veteran underwent a VA examination in examination in October 2010, during which the examiner diagnosed the Veteran with chronic PTSD and assigned a GAF score of 46.  According to the examination report, the Veteran exhibited symptoms such as recurrent, distressing recollections and dreams, avoidance behaviors, diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, sense of foreshortened future, difficulty sleeping and concentrating, hypervigilance, and exaggerated startle response.  He denied current suicide ideation.  The examiner opined that the Veteran "has no energy or zeal for life left anymore," that he "is only trying to survive and he is very wanting to minimize his life as much as he can wherever he can."  The Veteran's marriages had been severely affected by his psychiatric symptoms.  The examiner noted that the Veteran would have major occupational impairment had he not been involved in a truck accident and received Social Security.  The examiner further opined that if the Veteran had to work now, he would have a very difficult time.

Given that the Veteran has been assigned a GAF score of 46 at the 2010 examination, and the medical evidence showing deficiencies in most areas such as family relations, mood, thinking and work (due to symptoms that include but are not limited to chronically depressed mood, irritability, difficulty adapting to stressful circumstances and passive suicidal ideation), a 70 percent rating is warranted prior to October 4, 2016.  See 38 C.F.R. § 4.7, 4.130, DC 9411.  

The evidence shows the Veteran's service-connected PTSD has not caused total occupational and social impairment at any time since service connection was granted.

The evidence prior to October 4, 2016 shows the Veteran was able to maintain some social connections, including with family and his girlfriend.  The VA examiners also indicated that he was able to perform activities of daily living.  The clinical evidence did not show findings of persistent delusions, hallucinations, gross impairment in thought processes/communication, or of disorientation to time or place.  Grossly inappropriate behavior and lack of maintenance of minimal personal hygiene was not shown.  

The Veteran underwent a VA examination in November 2016, during which the examiner noted diagnoses of PTSD and major depressive disorder and opining that it was not possible to differentiate the symptoms between the diagnoses.  The Veteran reported being divorced since 2012, and since that time being in five to six relationships.  He stated that his relationships have ended because "they can't deal with me."  He reported being in a relationship at the time of the examination, and that things were going well.  The Veteran was noted to have four children, one of whom he has not spoken with in seven years, two who are difficult to keep in contact with, and one whom he maintains a relationship with.  He also stated that he has no friends, as he has trouble leaving his house and interacting with others.  He described difficulties performing household tasks and stated that he only showers about three days per week due to lack of motivation.  He had a suicidal ideation two to three months prior to the examination, but did not have a current plan to harm himself or others.  The examiner noted the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, suicidal ideation, and neglect of personal appearance and hygiene.  The examiner opined that the Veteran's symptoms were most accurately characterized by occupational and social impairment with reduced reliability and productivity.  

The Board finds that from October 4, 2016, the Veteran's PTSD continued to manifest with symptoms that caused occupational and social impairment with deficiencies in most areas.  Total impairment is not shown.

As noted, the Veteran reported increased irritability and difficulty interacting with others, and an inability to perform in a work-like setting.  The evidence does not show "total" occupational and social impairment.  Despite his symptoms, the Veteran has been able to handle his activities of daily living and to communicate with treatment providers, family and a significant other.  He has not been noted to have gross impairment in thought processes or communication, grossly inappropriate behavior, or be a persistent danger of hurting himself or others.  Rather, his thought process was noted to be normal, and it certainly was not grossly impaired; his judgment and insight were fair to intact and his cognition was consistently normal.  Disorientation to time or place, or memory loss for names of close relatives or himself is not shown.  Thus, both total occupational and social impairment has not been shown.

Accordingly, the Board finds that a rating of 70 percent for PTSD, but no higher, is warranted for the entire appeal period.  The Board has considered the benefit of the doubt doctrine.  However, because the Veteran's symptoms do not amount to total occupational and social impairment, the preponderance of the evidence is against a higher rating.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:  
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10
 
The Veteran asserts that his bilateral hearing loss and tinnitus arose as a result of noise exposure during active duty.  The Veteran's service personnel records show he worked as a boatswain's mate, and thus reflect that he would have been exposed to loud noise.  Specifically, he states that he experienced acoustic trauma from being a center load on a set of three-inch 50-caliber guns for his combat duty on ship.  His report of in-service noise exposure is consistent with the circumstances of his service, and is considered credible.  38 U.S.C. §1154.

Service treatment records are negative for a diagnosis of hearing loss for VA compensation purposes.  The Veteran's auditory thresholds were recorded upon audiological evaluation at entrance in January 1968.  The report indicated that the thresholds were recorded in using American Standards Association (ASA) units.  In order to facilitate data comparison, the ASA standards must be converted to ISO-ANSI standards.  The converted standards are given in parentheses.  


HERTZ

500
1000
2000
3000
4000
RIGHT
-10(5)
-10(0)
-10(0)
-5(5)
0(5)
LEFT
-5(10)
-5(5)
-5(5)
0(10)
5(10)

At a March 1971 separation examination pure tone recorded thresholds were:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
5
0
5
5
10

A February 2015 VA examination report shows a current diagnosis of bilateral sensorineural hearing loss and tinnitus.  

With evidence of current disabilities and an in-service event or injury, the remaining element required to establish service connection is a nexus between the current disabilities and the in-service event or injury.  In this case, the competent and probative evidence of record demonstrates current hearing loss and tinnitus are not related to service.  

As shown above, the service treatment records are negative for diagnosed hearing loss or tinnitus, or complaints and treatment for hearing-related problems.  Post-service treatment records do not show a bilateral hearing loss disability per § 3.385 within a year of service discharge.  VA treatment record show the Veteran denied hearing loss during an otolaryngology consultation in December 2008.  He also denied hearing loss during an evaluation in May 2009.  It was not until a primary care consultation in May 2012, that the Veteran complained of hearing difficulty.  He stated that the onset of his hearing difficulty was during the past 6 months.  

During the February 2015 VA examination, the Veteran reported excessive noise from being a center load on a set of 3 inch 50 caliber guns for his combat duty on ship.  He also reported some post-service occupational noise exposure in construction and as a truck driver.  He reported onset of hearing loss was in service and that he had trouble hearing in groups.  The examiner opined that the bilateral hearing loss and tinnitus were not related to noise exposure in service.  The examiner explained that both the enlistment and separation examinations revealed normal pure tone thresholds, bilaterally.  The examiner indicated that he had accounted for the calibration change from the 1968 to the 1971 test and no significant shifts at any threshold in either ear is noted.  The examiner noted that the entrance examination was clearly marked as using ASA calibration and the separation examination clearly showed it used ISO calibration.  There was no evidence of any shift in threshold in either ear while the Veteran was in service.  

The examiner also discussed medical literature (the Noise and Military Service-Implications for Hearing Loss and Tinnitus) which indicates that the definitive consensus in the medical community is that noise exposure cannot caused a delayed hearing loss to appear later in one's life long after the cessation of the noise exposure.  The examiner explained that if noise exposure is the cause of the loss of hearing, the loss is evident at the time, or very soon after, the exposure to the offending noise.  The examiner further noted that evidence shows the Veteran had normal hearing at exit with no significant shift at any threshold in either ear.  Therefore, it is less likely than not that the Veteran's hearing loss in either ear is due to an event during his military duty.

The examiner also opined that the current tinnitus is not related to service.  He explained that although hearing loss and tinnitus are commonly present together they are not necessarily mutually occurring and have varying causes to include certain medications, stress, anxiety, nicotine, sodium, excessive caffeine, etc.  Hearing loss does not cause tinnitus or vice versa.  The examiner further indicated that the claims file shows the Veteran had not encountered enough military noise exposure to cause any change in hearing at any threshold in either ear during service time.  Moreover, the Veteran cites onset of the tinnitus as after his military duty.  He reported that the onset of his bilateral tinnitus was when he was 25 or 26 years old and working as a janitor.  

Because the audiologist reviewed the claims file, examined the Veteran and offered an opinion supported by sufficient rationale, the Board finds his opinion to be highly probative.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  There are no medical opinions to the contrary.

The Board has considered the Veteran's assertions that his tinnitus and hearing loss are due to service.  Determining whether a hearing loss and tinnitus disabilities were caused by military noise exposure is not a simple determinations, particularly where there also is evidence of post-service noise exposure.  The Veteran has not established that he has any advance medical knowledge, training, or expertise to render such an opinion.  Thus, his lay assertions in this regard are not competent.  Even if the Board found his lay assertions competent regarding nexus, they are outweighed by the more persuasive opinions from the VA examiner who is an audiologist.

As for presumptive service connection based on chronic disease and continuity of symptomatology, hearing loss and tinnitus were not shown in service or within the presumptive period.  The first evidence of hearing loss for VA purposes was many years after service.  The Veteran's current testimony that the onset of hearing loss was during service is not credible, as it is contradicted by statements made to VA medical providers as shown above.  The Veteran also reported to the examiner that he first noticed tinnitus when he was 25 or 26 years old, which based on his date of birth, would be at least several years after service discharge.  Accordingly, service connection based on the presumption in favor of chronic disease is not warranted in this case.  38 C.F.R. §§ 3.303 (b), 3.307, 3.309.

The preponderance of evidence is against a finding of service connection for bilateral hearing loss and tinnitus, and the appeal must be denied.  There is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

TDIU

The Veteran asserts that he is unemployable due to his PTSD.  After a thorough review of the evidence, the Board finds that the Veteran is entitled to TDIU.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Veteran's sole currently service-connected condition is PTSD, for which he has been evaluated at 70 percent.  As such, he meets the schedular criteria for a TDIU.

At the November 2010 VA examination, the examiner noted that the Veteran would have major occupational impairment had he not been involved in a truck accident and received Social Security.  The examiner further opined that if the Veteran had to work now, he would have a very difficult time.  During a November 2016 VA examination, the Veteran reported attempting to perform volunteer work and attend vocational courses.  However, he never performed the volunteer work due to a severe lack of motivation to leave his house and interact with others in a crowded setting.  Additionally, while at the time of the examination he was enrolled in vocational courses, he reported occasionally missing class for up to a week at a time due to his depression and lack of motivation.  He was receiving D's and F's in his coursework, and he noted that his work was significantly impacted by concentration difficulties.  The VA examiner opined that concentration difficulties and lack of motivation to leave his home could lead to reduced reliability and productivity in a work setting.  Additionally, the examiner opined that because of his difficulty getting along with others, his symptoms would lead to strained work relationships.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the severity of his PTSD has rendered him unable to obtain and maintain substantially gainful employment.  Accordingly, an award of TDIU is appropriate.    


ORDER

An evaluation of 70 percent for the entire appeal period for PTSD is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A TDIU is granted.



		
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


